UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1280



DAVID ALAN BEAR,

                                            Plaintiff - Appellant,


CATHERINE EVA KEDDIE; KATHREN ELAINE KIBBE;
WILLIAM GEORGE KINER; MARY EVELYN SHIELDS; EVA
FRANCES CAIL,

                                                         Appellants,

          and


LYNN HENDERSON BEAR; JAMES LEE SKEEN; PAULA
RAE SKEEN; JOSHUA TYLER SKEEN; CORI NICHOLE
SKEEN,

                                                         Plaintiffs,


KEITH A. MORRIS; ALICE D. CLINTON; TOMMY
ALEXANDER; LOIS JOHNSON; BETTY LOU SAUER;
PAULINE CART; CHARLES CART; SHELLEY JOHNSON;
ALLEN DODGE; SUSAN R. DODGE; GREGORY B.
SUMNER; ESTER SUMNER,

                                                 Parties in Interest,

          versus


MICHAEL F. EASLEY; HAL D. LINGERFELT,

                                           Defendants - Appellees,
          and


JOHN D. WYDRA, JR.; ANGELA MARTINEZ; BOB
RIDGWAY; CARL HORN, III; DIANE K. VISCOVO; L.
A. SCOTT, JR.; MARY E. HUGHES,

                                                         Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-97-500-3-P)


Submitted:   October 8, 1998            Decided:   October 22, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Alan Bear, Catherine Eva Keddie, Kathren Elaine Kibbe,
William George Kiner, Mary Evelyn Shields, Eva Frances Cail, Appel-
lants Pro Se. Leonidas McNeil Chestnut, OFFICE OF THE ATTORNEY
GENERAL OF NORTH CAROLINA, Raleigh, North Carolina; James Michael
Sullivan, Assistant United States Attorney, Charlotte, North Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal the district court’s order granting summary

judgment in favor of Defendants Michael F. Easley and Hal D.

Lingerfelt but allowing the case to proceed as to several other

Defendants. We dismiss the appeal for lack of jurisdiction because

the order is not appealable. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain inter-

locutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949). Because the case is still pending in district court as to

various other defendants, the order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3